



EXHIBIT 10.1


AMENDMENT NO. 1
to the
EMPLOYMENT AGREEMENT


        
AMENDMENT (“Amendment No. 1”) dated June 30, 2017, and made effective as of that
date (the “Effective Date”), by and between Ralph Lauren Corporation, a Delaware
corporation (the “Company”), and Patrice Louvet (the “Executive”).


        WHEREAS, the Executive shall serve as the President and Chief Executive
Officer of the Company pursuant to an Employment Agreement by and between the
Company and the Executive dated May 11, 2017 (the “Employment Agreement”); and


        WHEREAS, the Company and the Executive wish to amend the Employment
Agreement in certain respects;


        NOW, THEREFORE, intending to be bound, the parties hereby agree as
follows.
        
1.    The second paragraph of the Section entitled “Annual Equity Award” in
Exhibit 1 attached to the Employment Agreement is amended to read in its
entirety as follows, effective as of the Effective Date:


“For Fiscal 2018 only, the award will be granted on the Start Date, and the
performance criteria will be based on cumulative operating margin, as determined
by the Compensation Committee by no later than June 30, 2017, for a three year
performance period consisting of Fiscal Years 2018, 2019, and 2020, with a
payout capped at the target number of shares unless a three year cumulative
revenue goal, as determined by the Compensation Committee and for the same three
fiscal years, is met or exceeded. Such award will vest and be paid out as soon
as practicable and in accordance with the Company’s normal process after the
results for the performance period are certified by the Compensation Committee.




2.    Except as amended and/or modified by this Amendment No. 1, the Employment
Agreement is hereby ratified and confirmed and all other terms of the Employment
Agreement shall remain in full force and effect, unaltered and unchanged by this
Amendment No. 1.


    




1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be duly
executed and the Executive has hereunto set his hand on the date first set forth
above, as of the Effective Date.


       
 
RALPH LAUREN CORPORATION
 
 
 
 
 
 
 
 
 
By:
  /s/ JOEL FLEISHMAN
 
 
Joel Fleishman,
 
 
Chairman of the Compensation &
 
 
Organizational Development Committee
 
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
  /s/ PATRICE LOUVET
 
 
Patrice Louvet
 
 
 
 
 



2